                        Case 1:19-cv-01043-EPG Document 64 Filed 08/26/21 Page 1 of 2


                        Forrest W. Hansen, SBN 235432
                   1
                        Merced County Counsel
                   2    Jenna M. Anderson, SBN 291467
                        Chief Deputy County Counsel
                   3    Emmett L. Smith, SBN 323594
                   4    Deputy County Counsel
                        2222 M Street, 3rd Floor
                   5    Merced, CA 95340
                   6    Tel: (209) 385-7564
                        Fax: (209) 726-1337
                   7    Email: Jenna.Anderson@countyofmerced.com;
                        Emmett.Smith@countyofmerced.com
                   8
                   9    Attorney for Defendants County of Merced, Sergeant Landrum and Deputy Wali
                 10
                                                  In the United States District Court
                 11
                 12                   For the Eastern District of California, Fresno Division

                 13     Zechariah Lee,                              Case No. 1:19-cv-01043-EPG (PC)
                 14
                                     Plaintiff,                     Request for Sgt. Landrum and Deputy
                 15                                                 Wali to be Excused from Attending
                              v.                                    Settlement Conference Proceedings and
                 16
                                                                    Order
                 17     Vernon H. Warnke, et al.,
                                                                    Date: September 1, 2020
                 18                  Defendants.                    Time: 9:00 a.m.
                 19                                                 Location: Via Zoom Platform
                                                                    Judge: The Hon. Magistrate Judge
                 20                                                 Kendall J. Newman
                 21
                 22           A settlement conference has been set before Magistrate Judge Kendall J.
                 23     Newman for September 1, 2021 via video conferencing through the Zoom
                 24     platform. Pursuant to Local Rule 270(d), Fed. R. Civ. P. 16, and the Settlement
                 25     Conference Procedures published by Magistrate Judge Kendall J. Newman, the
                 26     Court requires parties to have a principal with full settlement authority present
                 27     for the conference or be fully authorized to settle the matter on any terms.
                 28

Merced County Counsel                                   1
2222 M Street           REQUEST FOR SGT. LANDRUM AND DEPUTY WAILI TO BE EXCUSED FROM ATTENDING
Merced, CA 95340
(209) 385-7564
                                    SETTLEMENT CONFERENCE PROCEEDINGS AND ORDER
                        Case 1:19-cv-01043-EPG Document 64 Filed 08/26/21 Page 2 of 2



                   1          Defendant COUNTY OF MERCED has a statutory duty to defend and
                   2    indemnify Defendants Sergeant Landrum and Deputy Wali for conduct within the
                   3    course and scope of their employment as employees of the Sheriff’s Department,
                   4    and is sending representatives authorized to settle the matter in full, including on
                   5    behalf of Defendants Landrum and Wali. As a result, Defendants Landrum and
                   6    Wali specifically request to be personally excused from appearing at the
                   7    conference. Instead, Sergenat Landrum and Deputy Wali request permission to
                   8    (1) appear by and through their counsel, Jenna M. Anderson of the Office of
                   9    County Counsel, County of Merced, and (2) to remain on telephone and electronic
                 10     standby should their participation be requested or their consent to any settlement
                 11     be required.
                 12
                        Dated: August 25, 2021                        Forrest W. Hansen
                 13
                                                                      Merced County Counsel
                 14
                                                               By:    /s/ Jenna M. Anderson
                 15                                                   Jenna M. Anderson
                 16                                                   Chief Deputy County Counsel
                                                                      Attorneys for Defendants County of
                 17                                                   Merced, Sergeant Landrum and
                 18                                                   Deputy Wali
                                                             ORDER
                 19
                              IT IS HEREBY ORDERED THAT Defendants Landrum and Wali may
                 20
                        appear for the settlement conference scheduled for 9:00 a.m. on September 1,
                 21
                        2021, by and through their counsel, Jenna M. Anderson of the Office of the
                 22
                        County Counsel, County of Merced, and to remain on telephone and electronic
                 23
                        standby should their participation by conference call or via the Zoom platform be
                 24
                        requested, and/or their consent to any settlement be required.
                 25
                              IT IS SO ORDERED.
                 26
                              Dated: August 26, 2021
                 27
                 28

Merced County Counsel                                   2
2222 M Street           REQUEST FOR SGT. LANDRUM AND DEPUTY WAILI TO BE EXCUSED FROM ATTENDING
Merced, CA 95340
(209) 385-7564
                                    SETTLEMENT CONFERENCE PROCEEDINGS AND ORDER
